Guy, J.
The plaintiff, who is the secretary of a labor union, brought this action to recover on twenty-two assigned claims, partly for weekly wages, at nineteen dollars and fifty cents, of bill posters, and partly for weekly wages, at ten dollars, of ushers in a theatre. All the plaintiff’s assignors worked Monday, Tuesday and Wednesday of the week in question. All of them were members of affiliated unions called the Theatrical Council. Plaintiff testified that on Thursday there was a strike by one or two of the unions with which their unions were affiliated. The evidence shows that an audience of 2,000 spectators had gathered on Thursday night, but, owing to the strike of the affiliated unions, there could be no performance. Plaintiff’s assignors did not report for work on Friday and Saturday. One of them testified, as an excuse therefor, that he read an article in an unnamed newspaper to .the effect that the employers had locked out all members of the union as long as they retained their union membership. The appellant denied any such advertisement or announcement, and no newspaper containing such advertisement, or any copy "thereof, was produced. The defense also claimed there was a general strike.
An employee by the week, who, without sickness or other adequate excuse, fails to report for work or tender his services for several days, but, on the contrary, abandons his job during that period, is not entitled to any part of the week’s wages. Bozzone v. Stafford, 146 N. Y. Supp. 1076 ; Walsh v. New York & Kentucky Co., 88 App. Div. 478, 485-487 ; Arnold v. Adams, 27 id. 345, 348 ; Seaburn v. Zachmann, 99 id. 218, 220.
Bijur and Pendleton, JJ., concur.
Judgment reversed, with costs, and complaint dismissed, with costs.